 



Exhibit 10.1
Layne Christensen Company
Executive Incentive Compensation Plan
(As Amended and Restated, Effective February 1, 2008)
 
 
     SECTION I. Purpose of the Plan.
          Layne Christensen Company (hereinafter referred to as the “Company”)
desires to effect a program of making awards as soon as practicable after the
end of each fiscal year to certain executive employees of the Company who, in
the judgment of the Compensation Committee of the Board of Directors of the
Company (the “Board”) have made significant contributions to the Company during
the most recent fiscal year. The purpose of this program is to provide
additional incentive for the executive employees to promote the best interests
and most profitable operation of the Company.
          This program shall be known as the “Layne Christensen Company
Executive Incentive Compensation Plan” (hereinafter referred to as the “Plan”).
This Plan is the successor plan to, and amends and supersedes, the earlier
versions of this plan which were amended and restated effective February 1,
1994, May 1, 1997, January 1, 2005 and February 1, 2007. The existence of the
Plan shall not be in lieu of or otherwise affect or be affected by any other
compensation plan or arrangement of the Company.
     SECTION II. Administration.
          The Plan shall be administered by the Board. The Board shall have full
power, in its sole discretion, to interpret, construe and administer the Plan
and adopt rules and regulations relating to the Plan. Decisions made by the
Board in good faith and in the exercise of its powers and duties hereunder shall
be binding upon all parties concerned. No member of the Board shall be liable to
anyone for any action taken or decision made in good faith pursuant to the power
or discretion vested in such person under the Plan.
     SECTION III. Participation.
          The following officers, and such other key executive employees of the
Company as shall be determined by the Board from time-to-time, shall be eligible
to participate in the Plan (and shall hereinafter be referred to as
“Participants”);

      Group I   Group II       President   Chief Financial Officer     General
Counsel     Senior Vice President—Water Resources     Senior Vice
President—Mineral Exploration

     SECTION IV. Selection of Targets.
          As soon as practicable after the commencement of each fiscal year, the
Board shall establish one or more performance targets, which collectively shall
constitute the “Target” hereunder, upon which the incentive compensation of each
Participant shall be calculated for such fiscal year. If more than one
performance target is selected for the Target, the Board shall assign relative
calculation weights to each performance target in determining the Target.
Incentive compensation awards hereunder for each Participant are to be based on
that Participant’s performance during that fiscal year as compared to the
Target. The Target may vary among Participants at the sole discretion of the
Board.
     SECTION V. Determination of Amount of Award.
          Subject to the last sentence of this Section V, the amount of the
incentive compensation award for a fiscal year shall be equal to a percentage
(the “Base Salary Percentage”) of a Participant’s annual regular salary (as
determined by the Board) as of the beginning of the fiscal year for which the
Target is established (the “Base Salary”). The Base Salary Percentage shall he
determined as follows:

 



--------------------------------------------------------------------------------



 



GROUP I
          If 100% of the Target is achieved, then the Base Salary Percentage
shall be 80%. If more than 100% of the Target is achieved, then for each 1%
increase above the Target, the Base Salary Percentage shall be increased by 5%;
provided, however, that in no event shall the Base Salary Percentage be
increased by more than 100%. If less than 100% of the Target is achieved, then
for each 1% decrease below the Target, the Base Salary Percentage shall be
decreased by 2.5%; provided, however, that if 80% or less of Target is achieved
then the Base Salary Percentage shall be 0%.
GROUP II
          If 100% of the Target is achieved, then the Base Salary Percentage
shall be 60%. If more than 100% of the Target is achieved, then for each 1%
increase above Target, the Base Salary Percentage shall be increased by 5%;
provided, however, that in no event shall the Base Salary Percentage be
increased by more than 100%. If less than 100% of the Target is achieved, then
for each 1% decrease below the Target, the Base Salary Percentage shall be
decreased by 2.5%; provided, however, that if 80% or less of Target is achieved
then the Base Salary Percentage shall be 0%.
ILLUSTRATION
          The percentage of the Target achieved and the corresponding Base
Salary Percentage are illustrated as follows:

                      Percentage   Group I   Group II of   Base Salary   Base
Salary Target Achieved   Percentage   Percentage
 
                   
120%
  or more     160 %     120 %
115%
        140 %     105 %
110%
        120 %     90 %
105%
        100 %     75 %
100%
  (Target)     80 %     60 %
96%
        72 %     54 %
92%
        64 %     48 %
88%
        56 %     42 %
84%
        48 %     36 %
80%
        40 %     30 %
79%
  or less     0 %     0 %

          All percentages in between the above Percentage of Target Achieved
shall be calculated in accordance with the formula set forth above in Section V.
          Notwithstanding the foregoing, the amount of the incentive
compensation award for a fiscal year may be increased or decreased in the sole
discretion of the Board by an amount not greater than one third of the incentive
compensation award.
     SECTION VI. Methods of Payment.
          The incentive compensation award will be paid in cash, common stock of
the Company, or a combination of both, in the sole discretion of the Board.
Unless a Participant properly makes a deferral election in accordance with
Section VII, payment shall be made during the April immediately after the close
of the fiscal year for which the award is made.
     SECTION VII. Deferred Accounts.
          (a)     Deferral Account. The Company shall maintain in its records an
account, called the Deferred Account, for each Participant as to whom any
payment of incentive compensation awarded under the Plan is deferred in
accordance with this Section VII. All amounts deferred pursuant to Section VI
above shall bear interest from the date of deferral until the date of payment at
the average of the 26-week U.S. Treasury Bill interest rate in effect during
said period. All amounts credited to the Deferred Account shall be paid in
accordance with Section VII(c), below.

2



--------------------------------------------------------------------------------



 



          (b)     Timing of Deferral Election. If a Participant desires to defer
the receipt of the incentive compensation award, if any, that, absent such a
deferral would otherwise be paid to the Participant, the Participant must make
such deferral election by filing a written deferral election with the Board no
later than the close of the taxable year immediately preceding the taxable year
in which the services for which such incentive compensation award would relate.
Notwithstanding the foregoing, if the compensation paid in the form of an
incentive compensation award would qualify as “performance-based compensation
based on services performed over a period of at least 12 months” as referred to
in Section 409A(a)(4)(B)(iii) of the Internal Revenue Code, as amended (the
“Code”), the Participant may be permitted to defer the payment of the incentive
compensation award, if any, that would otherwise be paid to the Participant at
the end of the current fiscal year if such deferral election is made no later
than six months prior to the end of such current fiscal year.
          (c)     Payment of Deferred Account. As soon as reasonably practicable
following the Participant’s separation from service, as defined below, the
amount in the Deferred Account (with interest as required by Section (a),
above), shall be paid to the Participant in a lump sum. Notwithstanding the
above, in the event that the Participant is a “specified employee”, as defined
in Code Section 409A(a)(2)(B)(i), no payment may be made any earlier than the
date which is six (6) months after the date of the Participant’s separation from
service (or, if earlier, the date of the Participant’s death.) A “separation
from service” shall have the same meaning as the term is defined under Code
Section 409A(a)(2)(A)(i) and interpreted pursuant to the applicable guidance
issued thereunder.
     SECTION VIII. Termination of Employment or Change in Control Group
          In the event a Participant’s employment with the Company terminates
(for reasons other than retirement, disability or death) said termination being
instituted by the Participant or by the Company for cause, prior to the close of
a fiscal year, such Participant shall not be entitled to any incentive
compensation award for that fiscal year.
          In the event a Participant’s employment with the Company terminates,
said termination being by the Company without cause or on account of retirement,
disability or death, prior to the close of a fiscal year, such Participant shall
be entitled to the incentive compensation award set forth in Section V,
pro-rated as of the date of termination.
          If at the beginning of a fiscal year the Participant is in one Group
under the Plan, and during the fiscal year the Participant is assigned to a
different Group, the Participant’s incentive compensation award for that fiscal
year shall be calculated by prorating the award by the number of months for
which the Participant was a member of each Group.
     SECTION IX. Miscellaneous.
          There shall be deducted from each cash payment made under the Plan the
amount of any tax required by any governmental authority to be withheld by the
Company with respect to such payment. A Participant receiving common stock
hereunder shall be required to pay to the Company the amount of any taxes which
the Company is required by any governmental authority to withhold with respect
to such common stock.
          Nothing in the Plan shall be construed to give any person any benefit,
right or interest except as expressly provided herein, and nothing in the Plan
shall obligate the Company with respect to the duration of employment of any
employee.
          A Participant’s rights and interests under the Plan may not be
assigned or transferred. In the case of a Participant’s death, payment of the
Participant’s incentive compensation award shall be made to the Participant’s
designated beneficiary or beneficiaries, or in the absence of such designation,
by will or the laws of descent and distribution.
          The Board of Directors of the Company may discontinue the Plan, in
whole or in part, at any time, or may, from time to time, amend the Plan in any
respect that such Board may deem advisable; provided, however, (i) that no such
amendment shall be effective to modify or change any right or obligation with
respect to any award of incentive compensation theretofore made by the Board,
(2) that such Board may not, without approval by the holders of a majority of
the issued and outstanding shares of common stock of the Company, materially
increase the benefits accruing to Participants under the Plan or materially
increase the class of Participants under the Plan and (3) that no such
discontinuation of the Plan shall result in any Deferred Account being paid to a
Participant until such time as the Participant is otherwise entitled to a
payment from his or her deferred account in accordance with Section VII.
     SECTION X. Effective Date.
          The Plan shall be effective as of February 1, 2008.

3